Exhibit 10.2

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of May 28, 2009 (the “Effective Date”) among OXFORD FINANCE CORPORATION, a
Delaware corporation with an office located at 133 N. Fairfax Street,
Alexandria, VA 22314 (“Lender”) and METABASIS THERAPEUTICS, INC. a Delaware
corporation with an office located at 11119 North Torrey Pines Road, La Jolla,
CA 92037 and ARAMED, INC. a Delaware corporation with an office located at 11119
North Torrey Pines Road, La Jolla, CA 92037 (jointly and severally, individually
and collectively, the “Borrower”), provides the terms on which Lender shall lend
to Borrower and Borrower shall repay Lender. The parties agree as follows:

WHEREAS, Borrower has prepaid outstanding principal of Three Million Nine
Hundred Forty Thousand Three Hundred Fifteen Dollars and twenty three cents and
all interest accrued through May 26, 2009 in the amount of Twenty Six Thousand
Eight Hundred Ninety Eight Dollars and twelve cents ($26,898.12) pursuant to
that certain Loan and Security Agreement among Oxford Finance Corporation,
Metabasis Therapeutics, Inc., and Aramed, Inc., dated as of March 14, 2008
(“Original Loan”); in connection therewith, Lender has waived any Prepayment
Fee;

WHEREAS, Borrower has satisfied or otherwise paid in full all other Obligations
under the Original Loan, with the exception of the sum of $200,000 which remains
unpaid under the Original Loan;

WHEREAS, the parties wish to amend the terms of the Original Loan and to provide
for the repayment of the remaining $200,000 which remains outstanding;

The Parties hereby agree to the following amended and restated terms:

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP (except for
non-compliance with FAS 123R in monthly reporting). Capitalized terms not
otherwise defined in this Agreement shall have the meanings set forth in
Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Lender the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1 Term Loan.

(a) Existing Term Loan. Subject to the terms and conditions of this Agreement,
Lender has made , and Borrower acknowledges receipt of the proceeds from one
(1) Term Loan (the “Term Loan”) made available to Borrower in an amount of Two
Hundred Thousand Dollars ($200,000.00). After repayment, the Term Loan may not
be re-borrowed.

(b) Repayment. On the Term Loan Maturity date, Borrower shall make one
(1) payment of principal in the amount of the Term Loan, plus payment of all
accrued and unpaid interest at the effective rate of interest as set forth in
Section 2.2(a). All unpaid principal and accrued interest with respect to the
Term Loan is due and payable in full on the Term Loan Maturity Date with respect
to such Term Loan. Payments received after 12:00 noon Eastern time are
considered received at the opening of business on the next Business Day. A Term
Loan may only be prepaid in accordance with Section 2.1.1(d).

 

1



--------------------------------------------------------------------------------

(c) Mandatory Prepayment Upon an Acceleration. If a Term Loan is accelerated
following the occurrence of an Event of Default, Borrower shall immediately pay
to Lender an amount equal to the sum of: (i) all outstanding principal plus
accrued and unpaid interest, and (ii) all other sums, that shall have become due
and payable, including interest at the Default Rate with respect to any past due
amounts.

(d) Permitted Prepayment of Loans. Borrower shall have the option to prepay all
or any portion of the Term Loan advanced by Lender under this Agreement without
penalty or premium, provided Borrower provides written notice to Lender of its
election to prepay the Term Loan at least two (2) days prior to such prepayment
Borrower may terminate this Agreement upon no less than two (2) days’ prior
written notice to Lenders and indefeasible payment in full of all Obligations
(other than inchoate indemnity obligations), and Lenders’ obligations to lend
hereunder shall terminate upon receipt of such payment.

2.2 Payment of Interest on the Credit Extensions.

(a) Interest Rate. Subject to Section 2.2(b), the principal amount outstanding
under the Term Loan shall accrue interest at a fixed per annum rate equal to
fourteen and eighty-three one-hundredths percent (14.83%), which interest shall
be payable in accordance with Section 2.2(d).

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is equal to 19.83% (the “Default Rate”). Payment or acceptance of the increased
interest rate provided in this Section 2.2(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Lender.

(c) 360-Day Year. Interest shall be computed on the basis of a 360-day year
comprising twelve (12) months consisting of thirty (30) days.

(d) Payments. Payments of principal and/or interest received after 12:00 noon
Eastern time are considered received at the opening of business on the next
Business Day. When a payment is due on a day that is not a Business Day, the
payment is due the next Business Day and additional fees or interest, as
applicable, shall continue to accrue.

2.3 Secured Promissory Note. The Term Loan shall be evidenced by a Secured
Promissory Note in the form attached as Exhibit D hereto (each a “Secured
Promissory Note”), and shall be repayable as set forth herein. The Borrower
acknowledges that Lender has previously made the Term Loan. The outstanding
amount of the Term Loan set forth on Lender’s Secured Promissory Note Record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to Lender, but the failure to record, or any error in so recording, any such
amount on Lender’s Secured Promissory Note Record shall not limit or otherwise
affect the obligations of the Borrower hereunder or under the Secured Promissory
Note to make payments of principal of or interest on the Secured Promissory Note
when due. Upon receipt of an affidavit of an officer of a Lender as to the loss,
theft, destruction, or mutilation of the Secured Promissory Note, the Borrower
shall issue, in lieu thereof, a replacement Secured Promissory Note in the same
principal amount thereof and of like tenor.

2.4 [INTENTIONALLY LEFT BLANK]

2.5 Additional Costs. If any new law or regulation increases Lender’s cost of
capital or reduces its income for any loan, Borrower shall pay the increase in
cost or reduction in income or additional expense; provided, however, that
Borrower shall not be liable for any amount attributable to any period before
180 days prior to the date Lender notifies Borrower of such increased costs.
Lender shall allocate any increased costs among its customers similarly affected
in good faith and in a manner consistent with Lender’s customary practice.

 

2



--------------------------------------------------------------------------------

3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Restructured Credit Extension. Lender’s obligation
to make the restructured Credit Extension is subject to the condition precedent
that Lender shall have received, in form and substance satisfactory to Lender,
such documents, and completion of such other matters, as Lender may reasonably
deem necessary or appropriate, including, without limitation:

(a) duly executed original signatures to the Loan Documents to which Borrower is
a party;

(b) duly executed original Secured Promissory Notes in favor of Lender in an
amount not to exceed the Term Loan;

3.2 [INTENTIONALLY LEFT BLANK]

3.3 Covenant to Deliver. Borrower agrees to deliver to Lender each item required
to be delivered to Lender under this Agreement as a condition to any Credit
Extension. Borrower expressly agrees that the extension of a Credit Extension
prior to the receipt by Lender of any such item shall not constitute a waiver by
Lender of Borrower’s obligation to deliver such item, and any such extension in
the absence of a required item shall be in Lender’s sole discretion.

4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Lender, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Lender, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof. Borrower represents, warrants, and covenants that the security interest
granted herein is and shall at all times continue to be a first priority
perfected security interest in the Collateral (subject only to Permitted Liens
that may have superior priority under this Agreement). If Borrower shall acquire
a commercial tort claim (as defined in the Code), Borrower shall promptly notify
Lender in a writing signed by Borrower of the general details thereof (and
further details as may be required by Lender) and grant to Lender, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Lender.

If this Agreement is terminated, Lender’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as the Lender’s obligation to
make Credit Extensions has terminated, the Lender shall, at Borrower’s sole cost
and expense, release its Liens in the Collateral and all rights therein shall
revert to Borrower.

4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Lender to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Lender’s interest or rights
hereunder, including a notice that any disposition of the Collateral other than
as permitted under this Agreement, by either Borrower or any other Person, shall
be deemed to violate the rights of the Lender under the Code.

5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization, Authorization: Power and Authority. Borrower and each of
its Subsidiaries, if any, are duly existing and in good standing, as Registered
Organizations in their respective jurisdictions of formation and are qualified
and licensed to do business and are in good standing in any jurisdiction in
which the conduct of their business or their ownership of property requires that
they be qualified except where the failure to do so could not reasonably be
expected to have a material adverse effect on Borrower’s business.

 

3



--------------------------------------------------------------------------------

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or are being obtained pursuant to Section 6.1(b), or
(v) constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.

5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.

All Inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is not a party to, nor is bound by, any material license or other
agreement with respect to which Borrower is a licensee that (a) prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, or (b) for which a
default under or termination of could interfere with Lender’s right to sell any
Collateral. Borrower shall provide written notice to Lender within ten (10) days
of entering or becoming bound by any such license or agreement which is
reasonably likely to have a material impact on Borrower’s business or financial
condition (other than over-the-counter software that is commercially available
to the public). Borrower shall take such steps as Lender requests to obtain the
consent of, or waiver by, any person whose consent or waiver is necessary for
(x) all such licenses or agreements to be deemed “Collateral” and for Lender and
each Lender to have a security interest in it that might otherwise be restricted
or prohibited by law or by the terms of any such license or, whether now
existing or entered into in the future, and (y) Lender shall have the ability in
the event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Lender’s rights and remedies under this Agreement and the other
Loan Documents.

5.3 Litigation. There are no actions or proceedings pending or, to the knowledge
of the Responsible Officers, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than Two Hundred Fifty Thousand Dollars
($250,000.00).

5.4 No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Lender fairly
present, in conformity with GAAP, in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Lender.

5.5 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” or a “subsidiary” of an “investment
company” under the Investment Company Act of 1940. Borrower is not engaged in
extending credit for margin stock (under Regulations T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has not violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a material adverse effect on its business. None of Borrower’s or any of
its Subsidiaries’ properties or assets has been used by Borrower or any
Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted.

 

4



--------------------------------------------------------------------------------

5.6 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

5.7 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports (including those relating to employee tax
withholding, social security and unemployment taxes), and Borrower and its
Subsidiaries have timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower. Borrower may defer
payment of any contested taxes, provided that Borrower (a) in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted, (b) notifies Lender in writing of the
commencement of, and any material development in, the proceedings, (c) posts
bonds or takes any other steps required to prevent the governmental authority
levying such contested taxes from obtaining a Lien upon any of the Collateral
that is other than a “Permitted Lien”. Borrower is unaware of any claims or
adjustments proposed for any of Borrower’s prior tax years which could result in
additional taxes becoming due and payable by Borrower. Borrower has paid all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

5.8 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements and not
for personal, family, household or agricultural purposes.

5.9 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Lender, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Lender, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained in the certificates or statements not
misleading (it being recognized that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not viewed as
facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results).

6 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, the noncompliance with which could
reasonably be expected to have a material adverse effect on Borrower’s business.

(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Lender in all of the Collateral. Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
Lender.

6.2 Financial Statements, Reports, Certificates.

(a) Deliver to Lender: (i) within five (5) days of delivery, copies of all
statements, reports and notices made available to all of Borrower’s security
holders or to any holders of Subordinated Debt; and (ii) within five (5) days of
filing, all reports on Form 10-K, 10-Q and 8-K filed with the Securities and
Exchange Commission or a link thereto on Borrower’s or another website on the
Internet; (iii) a prompt report of any legal actions pending or threatened
against Borrower or any of its Subsidiaries that could result in damages or
costs to Borrower or any of its Subsidiaries of Two Hundred Fifty Thousand
Dollars ($250,000) or more; and (iv) other financial information reasonably
requested by Lender.

 

5



--------------------------------------------------------------------------------

(b) Within forty-five (45) days after the last day of each calendar quarter,
deliver to Lender, a duly completed Compliance Certificate signed by a
Responsible Officer.

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date. Borrower must promptly notify Lender of all returns, recoveries,
disputes and claims that involve more than Two Hundred Fifty Thousand Dollars
($250,000).

6.4 Taxes; Pensions. Make, and cause each of its Subsidiaries to make, timely
payment of all foreign, federal, state, and local taxes or assessments (other
than taxes and assessments which Borrower is contesting pursuant to the terms of
Section 5.8 hereof) and shall deliver to Lender, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

6.5 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Lender
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Lender. All property policies shall have
a lender’s loss payable endorsement showing Lender as lender loss payee and
waive subrogation against Lender, and all liability policies shall show, or have
endorsements showing, the Lender, as an additional insured. All policies (or the
loss payable and additional insured endorsements) shall provide that the insurer
must give Lender at least twenty (20) days notice before canceling, amending, or
declining to renew its policy. At Lender’s request, Borrower shall deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy shall, at Lender’s option, be payable to Lender on
behalf of the Lender on account of the Obligations. Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up Two Hundred Fifty Thousand Dollars ($250,000), in the aggregate for all
losses under all casualty policies in any one year, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Lender has been
granted a first priority security interest (subject to Permitted Liens), and
(b) after the occurrence and during the continuance of an Event of Default, all
proceeds payable under such casualty policy shall, at the option of Lender, be
payable to Lender, on account of the Obligations. If Borrower fails to obtain
insurance as required under this Section 6.5 or to pay any amount or furnish any
required proof of payment to third persons and Lender, Lender may make all or
part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Lender reasonably deems
prudent.

6.6 Protection of Intellectual Property Rights. Borrower shall: (a) use
commercially reasonable efforts to protect, defend and maintain the validity and
enforceability of its intellectual property; (b) promptly advise Lenders in
writing of material infringements of its intellectual property; and (c) not
allow any intellectual property necessary for the conduct of Borrower’s business
to be abandoned, forfeited or dedicated to the public without Lenders’ written
consent.

6.7 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Lender, without expense to
Lender, Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Lender may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Lender with respect to any Collateral or relating to Borrower.

6.8 Further Assurances. Execute any further instruments and take further action
as Lender reasonably requests to perfect or continue Lender’s Lien in the
Collateral or to effect the purposes of this Agreement. Deliver to Lender,
within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of or
any of its Subsidiaries.

 

6



--------------------------------------------------------------------------------

6.9 Notices of Litigation and Default. Borrower will give prompt written notice
to Lender of any litigation or governmental proceedings pending or threatened
(in writing) against Borrower which would reasonably be expected to have a
material adverse effect with respect to Borrower. Without limiting or
contradicting any other more specific provision of this Agreement, promptly (and
in any event within three (3) Business Days) upon Borrower becoming aware of the
existence of any Event of Default or event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default, Borrower shall
give written notice to Lender of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.

6.10 Creation/Acquisition of Subsidiaries. In the event Borrower or any
Subsidiary creates or acquires any Subsidiary, Borrower and such Subsidiary
shall promptly notify Lender of the creation or acquisition of such new
Subsidiary and take all such action as may be reasonably required by Lender to
cause each such domestic Subsidiary to guarantee the Obligations of Borrower
under the Loan Documents and grant a continuing pledge and security interest in
and to the assets of such domestic Subsidiary (substantially as described on
Exhibit A hereto); and Borrower shall grant and pledge to Lender a perfected
security interest in the stock, units or other evidence of ownership of each
Subsidiary (in the case of a foreign Subsidiary, such pledge shall not exceed
65% of such stock units or other evidence of ownership).

7 NEGATIVE COVENANTS

Borrower shall not do any of the following without Lender’s prior written
consent:

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment; and
(c) in connection with Permitted Liens and Permitted Investments; and (d) of
non-exclusive and exclusive licenses, partnerships or joint ventures for the use
of the property, of Borrower or its Subsidiaries in the ordinary course of
business and approved by Borrower’s Board. Notwithstanding the foregoing,
Borrower may effect any Transfer not permitted by this section 7.1(a) – (d),
provided that Borrower immediately remits the lesser of either: (a) all proceeds
received from any such Transfer, and (b) proceeds received from any such
Transfer sufficient to repay all outstanding principal, plus all accrued and
unpaid interest, on the Term Loan. For the avoidance of doubt, Lenders
acknowledge and agree that Borrower shall be permitted to license its
intellectual property to third parties (on an exclusive basis) consistent with
Borrower’s current business model and existing practice in the biotech industry.

7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) (i) replace its chief executive officer, chief financial officer, or chief
scientific officer unless Borrower promptly notifies Lender after the
replacement of such officer. or (ii) enter into any transaction or series of
related transactions in which the stockholders of Borrower immediately prior to
the first such transaction own less than 60% of the voting stock of Borrower
immediately after giving effect to such transaction or related series of such
transactions (other than by the sale of Borrower’s equity securities in a public
offering or to venture capital investors). Borrower shall not, without at least
fifteen (15) days prior written notice to Lender: (1) add any new offices or
business locations, including warehouses (unless such new offices or business
locations contain less than Twenty-Five Thousand Dollars ($25,000) in Borrower’s
assets or property), (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization.

 

7



--------------------------------------------------------------------------------

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person except where Borrower immediately
remits proceeds received from any such transaction sufficient to repay all
outstanding principal, plus all accrued and unpaid interest, on the Term Loan.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (subject to Permitted Liens), or enter into any
agreement, document, instrument or other arrangement (except with or in favor of
Lender) with any Person which directly or indirectly prohibits or has the effect
of prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s intellectual property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.

7.6 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock provided that
(i) Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, (ii) Borrower may pay dividends solely in common stock; and
(iii) Borrower may repurchase the stock of former employees or consultants
pursuant to stock repurchase agreements so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase, provided such repurchase does not exceed in the aggregate of
One Hundred Thousand Dollars ($100,000) per fiscal year, or (b) except as
permitted in Section 7.3, directly or indirectly make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so.

7.7 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for sales
of equity securities to existing investors and transactions that are in the
ordinary course of Borrower’s business, in any case, upon fair and reasonable
terms that are no less favorable to Borrower than would be obtained in an arm’s
length transaction with a non-affiliated Person.

7.8 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to the Lender.

7.9 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

7.10 Paydown of Loans Resulting from Receipt of Milestone Payments. Fail to make
payment to Lender within two (2) Business Days after receipt of any proceeds
from any future milestone payments received by Borrower, directly, or
indirectly, from Merck & Co. (“Merck”) or Hoffmann-La Roche Inc., F. Hoffmann-La
Roche LTD and Roche Palo Alto LLC (collectively, “Roche”) as the result of
existing collaboration agreements between Borrower and Merck and Roche,
respectively, in an amount equal to the lesser of: (a) all amounts of principal
outstanding, plus accrued and unpaid interest, on the Term Loan and (b) 3.828%
of the aggregate of such amounts received from Merck or Roche as the result of
such existing collaboration agreements, up to 3.828% times $4,000,000 in the
case of Merck and up to 3.828% times $2,000,000 in the case of Roche.

 

8



--------------------------------------------------------------------------------

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Term Loan Maturity Date). No Event of Default shall be deemed to have
occurred and no interest at the Default Rate shall be charged in the event that
a Lender shall fail to debit Borrower’s Designated Deposit Account while amounts
necessary to make full payment of the amounts then due hereunder are available
in such account. During the cure period, the failure to cure the payment default
is not an Event of Default (but no Credit Extension will be made during the cure
period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, or violates any covenant in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this Section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment. (a) Any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver and the
attachment, seizure or levy is not removed in ten (10) days; (b) the service of
process seeking to attach, by trustee or similar process, any funds of Borrower,
or of any entity under control of Borrower (including a Subsidiary), on deposit
with the Lender or an Affiliate; (c) Borrower is enjoined, restrained, or
prevented by court order from conducting a material part of its business; (d) a
judgment or other claim in excess of Fifty Thousand Dollars ($50,000.00) becomes
a Lien on any of Borrower’s assets; or (e) a notice of lien, levy, or assessment
is filed against any of Borrower’s assets by any government agency and not paid
within ten (10) days after Borrower receives notice. These are not Events of
Default if stayed or if a bond is posted pending contest by Borrower (but no
Credit Extensions shall be made during the cure period);

8.5 Insolvency (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent (excluding the effect of
derivative liabilities); (b) Borrower begins an Insolvency Proceeding; or (c) an
Insolvency Proceeding is begun against Borrower and not dismissed or stayed
within forty-five (45) days (but no Credit Extensions shall be made while of any
of the conditions described in clause (a) exist and/or until any Insolvency
Proceeding is dismissed);

8.6 Other Agreements. There is a default in any agreement to which Borrower is a
party with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Two Hundred Fifty Thousand Dollars
($250,000) or that could have a material adverse effect on Borrower’s business.

 

9



--------------------------------------------------------------------------------

8.7 Judgments. A judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least Two Hundred Fifty Thousand Dollars
($250,000) (not covered by independent third-party insurance) shall be rendered
against Borrower and shall remain unsatisfied, or unstayed for a period of ten
(10) days after the entry thereof (provided that no Credit Extensions will be
made prior to the satisfaction, or stay of such judgment, order, or decree);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Lender or to induce Lender to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made; or

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Lender, or any creditor that has
signed such an agreement with Lender breaches any terms of such agreement.

8.10 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

9 RIGHTS AND REMEDIES

9.1 Rights and Remedies. While an Event of Default occurs and continues Lender
may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Lender;

(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Lender considers advisable, notify any
Person owing Borrower money of Lender’s security interest in such funds, and
verify the amount of such account;

(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Lender requests and make it available as Lender
designates. Lender may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Lender a license to
enter and occupy any of its premises, without charge, to exercise any of
Lender’s rights or remedies;

(e) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Lender owing to or for the credit or the account of
Borrower;

 

10



--------------------------------------------------------------------------------

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Lender is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Lender’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Lender;

(g) place a “hold” on any account and/or deliver a notice of exclusive control,
any entitlement order, or other directions or instructions pursuant to any
Control Agreement or similar agreements providing control of any Collateral;

(h) demand and receive possession of Borrower’s Books; and

(i) exercise all rights and remedies available to Lender under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Lender as its lawful
attorney-in-fact, exercisable only upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Lender determines reasonable;
(d) make, settle, and adjust all claims under Borrower’s insurance policies;
(e) pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; and (f) transfer
the Collateral into the name of Lender or a third party as the Code permits.
Borrower hereby appoints Lender as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Lender’s security interest in the Collateral regardless of whether an Event
of Default has occurred until all Obligations (other than inchoate indemnity
obligations) have been satisfied in full and Lender is under no further
obligation to make Credit Extensions hereunder. Lender’s foregoing appointment
as Borrower’s attorney in fact, and all of Lender’s rights and powers, coupled
with an interest, are irrevocable until all Obligations (other than inchoate
indemnity obligations) have been fully repaid and performed and Lender’s
obligation to provide Credit Extensions terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Lender may obtain such insurance or make such payment, and all amounts
so paid by Lender are Lender’s Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Lender will make reasonable efforts to provide Borrower with notice of Lender
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Lender are deemed an agreement to make similar
payments in the future or Lender’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. Borrower shall have no right to
specify the order or the accounts to which Lender shall allocate or apply any
payments required to be made by Borrower to Lender or otherwise received by
Lender under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement. If an Event of Default has occurred and
is continuing, Lender may apply any funds in its possession, whether from
Borrower account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations in such order as the Lender shall determine in its sole
discretion. Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Lender for any deficiency. If
Lender, in its good faith business judgment, directly or indirectly enters into
a deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Lender shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Lender of
cash therefor.

 

11



--------------------------------------------------------------------------------

9.5 Liability for Collateral. So long as the Lender complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of the Lender, the Lender shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person. Borrower
bears all risk of loss, damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Lender’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Lender
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Lender and then is only
effective for the specific instance and purpose for which it is given. Lender’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Lender has all rights and remedies provided under the Code, by law,
or in equity. Lender’s exercise of one right or remedy is not an election, and
Lender’s waiver of any Event of Default is not a continuing waiver. Lender’s
delay in exercising any remedy is not a waiver, election, or acquiescence.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Lender on which Borrower is
liable.

10 NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Either, Lender or Borrower may change its address or facsimile number by
giving the other party written notice thereof in accordance with the terms of
this Section 10.

 

If to Borrower:   

Metabasis Therapeutics, Inc.

11119 North Torrey Pines Road

La Jolla, CA 92037

  

Attn: Chief Financial Officer

Fax: 858-587-2770

If to Oxford:   

Oxford Finance Corporation

133 North Fairfax Street

Alexandria, Virginia 22314

Attention: General Counsel

Fax: (703) 519-5225

11 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

Virginia law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Lender each submit to the exclusive jurisdiction
of the State and Federal courts in the Commonwealth of Virginia. Notwithstanding
the foregoing, nothing in this Agreement shall be deemed to operate to preclude
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Lender. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non

 

12



--------------------------------------------------------------------------------

conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12 GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Lender’s prior written
consent (which may be granted or withheld in Lender’s discretion). Lender has
the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Lender’s obligations, rights, and benefits under this Agreement and the
other Loan Documents.

12.2 Indemnification/Expenses. Borrower agrees to indemnify, defend and hold
Lender and their respective directors, officers, employees, agents, attorneys,
or any other Person affiliated with or representing the Lender harmless against:
(a) all obligations, demands, claims, and liabilities (collectively, “Claims”)
asserted by any other party in connection with the transactions contemplated by
the Loan Documents; and (b) all losses or Lender’s Expenses incurred, or paid by
Lenders from, following, or arising from transactions between Lender and
Borrower (including reasonable attorneys’ fees and expenses), except for Claims,
losses and Lender Expenses to the extent directly caused by Lender’s gross
negligence or willful misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing signed by Lender and Borrower. This Agreement and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.

12.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

12.7 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement including) have been satisfied. The obligation of Borrower in
Section 12.2 to indemnify Lender shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.

 

13



--------------------------------------------------------------------------------

12.8 Confidentiality. In handling any confidential information, Lender shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Lender’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Lender shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to regulators or as otherwise required
in connection with an examination or audit; and (e) as Lender considers
appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (i) is in the public
domain or in Lender’s possession when disclosed to Lender, or becomes part of
the public domain after disclosure to Lender through no fault of Lender; or
(ii) is disclosed to Lender by a third party, if Lender does not know that the
third party is prohibited from disclosing the information.

12.9 Right of Set Off. Borrower hereby grants to Lender a lien, security
interest and right of set off as security for all Obligations to Lender, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Lender or any entity under the control of Lender
(including a Lender affiliate) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Lender may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

13 DEFINITIONS

13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Board” means Borrower’s board of directors.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Lender is closed.

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; and (b) commercial paper maturing no more than one (1) year after
its creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc. Notwithstanding the foregoing, Cash
Equivalents does not include and each Borrower and Subsidiary

 

14



--------------------------------------------------------------------------------

is prohibited from purchasing, purchasing participations in, entering into any
type of swap or other equivalent derivative transaction, or otherwise holding or
engaging in any ownership interest in any type of debt instrument, including,
without limitation, any corporate or municipal bonds with a long-term nominal
maturity for which the interest rate is reset through a dutch auction and more
commonly referred to as an auction rate security.

“Claims” are defined in Section 12.2.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Virginia provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Virginia, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes on the provisions
thereof relating to such attachment, perfection, priority, or remedies and for
purposes of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the

“Credit Extension” is the Term Loan.

“Default” is any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” is defined in Section 2.2(b).

“Designated Deposit Account” is Borrower’s deposit account, account number
1450-8-07652, maintained with Bank of America.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Effective Date” is defined in the preamble of this Agreement.

 

15



--------------------------------------------------------------------------------

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

16



--------------------------------------------------------------------------------

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Lender’s Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower in connection with this Agreement, and any other
present or future agreement between Borrower and/or for the benefit of Lender in
connection with this Agreement, all as amended, restated, or otherwise modified.

“Material Adverse Change” is any material adverse change in the general affairs,
senior management, results of operations, or financial condition of Borrower,
whether or not arising from transactions in the ordinary course of business,
that is likely to impair the ability of Borrower to repay any portion of
the Obligations or a material impairment in the value or priority of Lender’s
security interest in the Collateral.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lender’s Expenses, and other amounts Borrower owes Lender now or
later, whether under this Agreement, the Loan Documents, or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin (whether or not allowed)
and debts, liabilities, or obligations of Borrower assigned to Lenders, and the
performance of Borrower’s duties under the Loan Documents. Notwithstanding
anything to the contrary contained herein, the term “Obligations” shall not
include any obligations of Borrower under any warrant issued to Lender or any
equity-related documents executed solely in connection therewith.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Lender under this Agreement and the other Loan
Documents;

(b) Indebtedness existing on the Effective Date;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness secured by Permitted Liens; and

(f) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

 

17



--------------------------------------------------------------------------------

“Permitted Investments” are:

(a) Investments existing on the Effective Date;

(b) Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(d) Investments consisting of deposit accounts;

(e) Investments accepted in connection with Transfers permitted by Section 7.1;

(f) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed One Hundred Thousand
Dollars ($100,000) in the aggregate in any fiscal year;

(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary; and

(j) joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash investments by Borrower do not exceed One Hundred Thousand Dollars
($100,000) in the aggregate in any fiscal year; and

(k) other investments permitted by the Borrower’s Investment Policy as approved
by the Borrower’s board of directors and provided to Lender on the Effective
Date; provided, however that Permitted Investments shall not include any
corporate or municipal bonds with a long-term nominal maturity for which the
interest rate is reset through a dutch auction, more commonly referred to as
auction rate securities.

“Permitted Liens” are:

(a) Liens existing on the Effective Date or arising under this Agreement and the
other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over the any
of Lender’s Liens;

(c) purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than Two Hundred
Fifty Thousand Dollars ($250,000) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;

(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

 

18



--------------------------------------------------------------------------------

(e) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Lender a security interest;

(f) existing leases of personal property in an aggregate amount not to exceed
One Hundred Fifty Thousand Dollars ($150,000);

(g) non-exclusive and exclusive licenses of intellectual property granted to
third parties in the ordinary course of business, and exclusive licenses of
intellectual property in one or more respects granted to third parties pursuant
to a collaboration agreement that is customary in the biotechnology industry,
which collaboration agreement has been approved by Borrower’s Board of Directors
and disclosed to Lenders;

(h) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed One Hundred Thousand Dollars ($100,000) and which are not delinquent
or remain payable without penalty or which are being contested in good faith and
by appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

(i) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(j) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default hereunder; and

(k) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Secured Promissory Note” is defined in Section 2.3.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Lender (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Lender and entered into between Lender, the Borrower and the other creditor), on
terms acceptable to Lender.

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more of Affiliates of such Person.

 

19



--------------------------------------------------------------------------------

“Term Loan” is defined in Section 2.1.1 hereof.

“Term Loan Maturity Date” is June 1, 2010.

“Transfer” is defined in Section 7.1.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Virginia as of the
Effective Date.

 

BORROWER: METABASIS THERAPEUTICS, INC. By  

/s/ Tran Nguyen

Name:  

Tran Nguyen

Title:  

CFO

ARAMED, INC. By  

/s/ Mark Erion

Name:  

Mark D. Erion

Title:  

President, CEO & CSO

LENDER: OXFORD FINANCE CORPORATION By  

/s/ John Henderson

Name:  

John G. Henderson

Title:  

VP & General Counsel

 

20



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts, Equipment, Inventory, General Intangibles (except as
provided below), commercial tort claims, documents, instruments (including any
promissory notes), chattel paper (whether tangible or electronic), all
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), whether now owned or hereafter
acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: (i) securities and all other
investment property, supporting obligations, and financial assets; (ii) cash,
Cash Equivalents, and deposit accounts; (iii) any interest in a foreign
subsidiary to the extent such interest exceeds 65% of the total outstanding
voting interests in such foreign subsidiary; or (iv) any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing; provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing.

Pursuant to the terms of a certain negative pledge arrangement with Lender,
Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without Lender’s prior written consent.

 

1



--------------------------------------------------------------------------------

EXHIBIT B

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:    OXFORD FINANCE CORPORATION, as Lender    Date:                      
FROM:    METABASIS THERAPEUTICS, INC.   

The undersigned authorized officer of Metabasis Therapeutics, Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower, and the Lender (the “Agreement”), (1) there are no Events of
Default which have occurred and are continuing, (2) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (3) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.8 of
the Agreement, and (4) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Lender.
Attached are the required documents supporting the certification. The
undersigned certifies, in the capacity as an officer of the Borrower, that these
are prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter or footnotes or as permitted
in the Agreement. The undersigned acknowledges, in the capacity as an officer of
the Borrower, that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies

Compliance Certificate

   Quarterly within 45 days    Yes    No

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

                                       
                                         
                                         
                                         
                                         
                                                       

                                       
                                         
                                         
                                         
                                         
                                                       

                                       
                                         
                                         
                                         
                                         
                                                       

 

METABASIS THERAPEUTICS, INC. By:  

 

Name:  

 

Title:  

 

LENDER USE ONLY Received by:  

 

  AUTHORIZED SIGNER Date:  

 

Verified:  

 

  AUTHORIZED SIGNER Date:  

 

Compliance Status:        Yes    No


 

 



--------------------------------------------------------------------------------

EXHIBIT D

SECURED PROMISSORY NOTE

 

$    Dated:            , 2008

FOR VALUE RECEIVED, the undersigned, METABASIS THERAPEUTICS, INC., a Delaware
corporation and ARAMED, INC.., a Delaware corporation (jointly and severally,
individually and collectively, the “Borrower”), HEREBY PROMISES TO PAY to the
order of OXFORD FINANCE CORPORATION (“Lender”) the principal amount of Two
Hundred Thousand Dollars ($200,000) or such lesser amount as shall equal the
outstanding principal balance of the Term Loan made to Borrower by Lender, plus
interest on the aggregate unpaid principal amount of Term Loan, at the rates and
in accordance with the terms of the Loan and Security Agreement by and between
Borrower and Lender (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”). If not sooner paid, the entire
principal amount and all accrued interest hereunder and under the Loan Agreement
shall be due and payable on the Term Loan Maturity Date as set forth in the Loan
Agreement.

Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Secured Promissory Note. The principal amount of
this Note and the interest rate applicable thereto, and all payments made with
respect thereto, shall be recorded by Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan to Borrower, and (b) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.1.1(c) and
Section 2.1.1(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the Commonwealth of Virginia.

Note Register; Ownership of Note. The ownership of an interest in this Note
shall be registered on a record of ownership maintained by Lender or its agent.
Notwithstanding anything else in this Note to the contrary, the right to the
principal of, and stated interest on, this Note may be transferred only if the
transfer is registered on such record of ownership and the transferee is
identified as the owner of an interest in the obligation. Borrower shall be
entitled to treat the registered holder of this Note (as recorded on such record
of ownership) as the owner in fact thereof for all purposes and shall not be
bound to recognize any equitable or other claim to or interest in this Note on
the part of any other person or entity.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER: METABASIS THERAPEUTICS, INC. By:  

/s/ Tran Nguyen

Name:  

Tran Nguyen

Title:  

CFO

ARAMED, INC. By:  

/s/ Mark Erion

Name:  

Mark D. Erion

Title:  

President, CEO & CSO